Hughes, J.,
dissents and would grant the writ.
_JjThe plaintiff was not injured during the commission of the offense attributed to him and his friends, but rather was injured during the commission of a separate intervening offense. In other words, the plaintiff was injured during an armed robbery, aggravated battery, or attempted murder, not an attempted possession of an illegal substance.
I further harbor serious doubt that the statute properly applies to minors in any event.
Crichton, J., would grant and assigns reasons.
hi would grant the application to determine whether La. R.S. 9:2800.10 applies to juveniles.